Citation Nr: 1109037	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an ear disability, to include hearing loss and ear pain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to an ear disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1992.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The Board notes that the August 2010 supplemental statement of the case also included issues of entitlement to service connection for allergies and sinusitis, a respiratory disorder, diabetes, hypertension and anxiety and depression.  These issues were certified to the Board.  However, a review of the record reflects that these issues were not perfected for appeal and are not presently before the Board.  Specifically, on the October 2007 substantive appeal the Veteran clearly limited the appeal to tinnitus, hearing loss and a sleep disorder.  Similarly, the representative's statement dated in October 2010 only addressed the issues of entitlement to service connection for tinnitus, hearing loss and sleep disorder.  During the October 2010 Board hearing the Veteran and his representative confirmed that those were the only issues on appeal.  Accordingly, the Board will discuss only the hearing loss, tinnitus and sleep disorder.  See 38 C.F.R. § 19.35 (Providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

During the October 2010 Board hearing, the Veteran and his representative clarified that although the Veteran initially claimed "hearing loss" his disability really involved ear pain.  Accordingly, the Board recharacterized the issue of entitlement to service connection for hearing loss to the broader ear disability, to include hearing loss and ear pain.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); see also Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.  Specifically, VA's duty to assist has not been met.

During the October 2010 Board hearing, the Veteran reported he received treatment for his ear disabilities from P.M.B., M.D. at Central Park Ear, Nose and Throat in Arlington, Texas.  The Veteran indicated that although a statement had been provided from this physician, the complete records were not associated with the claims file.  Although the record was held open for the Veteran to obtain the records and no records were submitted in the allotted time period, the Board notes that VA has never attempted to assist the Veteran in obtaining the records.  38 C.F.R. § 3.159 (c)(1).  

Additionally, although the Veteran was afforded a VA audio examination in December 2007, the Board is of the opinion that a further examination is required.  Specifically, the December 2007 examiner indicated that the Veteran did not report a specific onset of the tinnitus and relied, in part, upon the fact that there was no notation of tinnitus in the service treatment records.  The Veteran provided testimony that he began noticing the ringing during service.  Additionally, he submitted a statement of his spouse in which she related that she had known the Veteran since 1990 and he had complained for years of ear pain and ringing and buzzing.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion).

Without further clarification, the Board is without medical expertise to determine if any current ear disability, including hearing loss and ear pain, and tinnitus are related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, the Veteran has claimed his sleep disorder is related to his ear disability.  As the claim for an ear disability is still pending, the Board cannot proceed with the claim for a sleep disorder until there has been final adjudication of the Veteran's other claims.  Thus, adjudication of the sleep disorder claim will be held in abeyance pending further development and adjudication of the Veteran's claims of entitlement to service connection for an ear disability, to include hearing loss and pain, and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his ears and sleep disorder.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO/AMC should specifically request records from Dr. P.M.B. at Central Park Ear, Nose and Throat in Arlington, Texas.  


2.  The RO/AMC shall afford the Veteran an opportunity to attend an appropriate VA examination to ascertain the nature, extent, and etiology of any ear disability.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner shall review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed hearing loss, tinnitus, or other ear disability is related to any event, incident, or symptoms noted during service.

The examiner should specifically comment on the Veteran's testimony concerning the presence of tinnitus during service and his spouse's October 2010 statement which related complaints of tinnitus around 1990. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

3.  When the development directed above has been completed, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before his case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
H.L. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).




